Citation Nr: 1340590	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-18 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970, with service in Vietnam.
This appeal to the Board of Veterans' Appeals , hereinafter the Board, arose from a January 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that, in pertinent part, denied the Veteran's claims for entitlement to service connection for tinnitus.

This claim was also developed on the matter of service connection for hearing loss.  However, the Veteran did not file a substantive appeal on this matter after being issued a statement of the case.  An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran has tinnitus that had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Service treatment records show that the Veteran's ears were marked as "normal" upon clinical evaluation in February 1966 and April 1970.  There are no records that show complaints of or treatment for tinnitus or anything related.

Post service, there is no record of complaints of or treatment for ear problems prior to the Veteran's August 2009 claim.  At that time, the Veteran claimed tinnitus since service.  The Veteran was afforded a VA examination in January 2010.  The Veteran has a history of unprotected exposure to hazardous military noise as well as civilian noise (30 years as a machinist).  The Veteran complained of constant, moderate, bilateral tonal tinnitus that he attributes to hazardous military exposure.

The VA examiner opined that it is less likely than not that his tinnitus is service connected because there was no evidence in the record regarding tinnitus.  

Tinnitus is the type of disability that is readily recognizable by a lay person and does not require expert opinion regarding its diagnosis.  The Veteran has consistently claimed that he has tinnitus since service and there is nothing in the record to dispute his claim.  Resolving all doubt in the Veteran's favor, tinnitus had its onset in service and service connection is established.  



ORDER

Service connection for tinnitus is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


